UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended SEPTEMBER 30, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-52870 CAVICO CORP. (Name of Issuer in its charter) Delaware 20-4863704 (State of incorporation) (I.R.S. Employer Identification No.) 17011 Beach Blvd., Suite 1230, Address of principal executive offices (Zip Code) Issuer's telephone number:714-843-5456 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or anon-accelerated filer. Large accelerated filer ¨ Accelerated filer ¨Non-accelerated filer ¨Smallerreportingcompanyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ The number of shares outstanding of the registrant's Common Stock, $0.001 par value, was 4,010,295 as ofNovember 19, 2010. 1 CAVICO CORP. QUARTERLY REPORT ON FORM 10-Q For the Quarter Ended September 30, 2010 INDEX Page Number PART I - FINANCIAL INFORMATION Item 1- Unaudited Consolidated Financial Statements Unaudited Consolidated Balance Sheets As of September 30, 2010 and December 31, 2009 3 Unaudited Consolidated Statements of Operations and Comprehensive Income for the Three Months and Nine Months Ended September 30, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 5 Unaudited Condensed Notes to Consolidated Financial Statements 6 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3- Quantitative and Qualitative Disclosures about Market Risk 28 Item 4- Controls and Procedures 28 PART II - OTHER INFORMATION Item 1- Legal Proceedings 29 Item 1A- Risk Factors 29 Item 2- Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3- Defaults Upon Senior Securities 29 Item 4- Submission of Matters to a Vote of Security Holders 29 Item 5- Other Information 29 Item 6- Exhibits 29 SIGNATURES 30 2 PART I - FINANCIAL INFORMATION ITEM 1 – CONSOLIDATED FINANCIAL STATEMENTS CAVICO CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2010 December 31, 2009 ASSETS Current Assets: Cash $ $ Investments, available for sale Equity method investment in Cavico Mining - Accounts receivable -trade- net Receivable – other Inventory Construction work in process Receivables from and advances torelated parties Other current assets Total current assets Fixed Assets: Land and building development costs Temporary housing assets Machinery and equipment Vehicles Office and computer equipment Less accumulated depreciation ) Net fixed assets Intangible Assets: Goodwill Licenses – net Net intangible assets Other Non Current Assets: Investments, cost method Long-term retention receivables Prepaid expenses Long-term construction work in process Long-term advances related parties Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities: Accounts payable $ $ Accounts payable – related parties Accrued expenses Advances from customers Payable to employees Notes payable - current Notes payable - related parties Convertible debenture, netof discount - Current portion of capital lease obligations Total current liabilities Long-Term Liabilities: Long-term advances from customer Capital lease obligations – long-term Long-term debt Total long-term debt TOTAL LIABILITIES Commitments and Contingencies - - Stockholders' Equity: Preferred stock:$.001 par value - 25,000,000 authorized, none issued and outstanding - - Common stock, $.001 par value; 300,000,000 shares authorized; 3,275,036 shares issued and 3,047,795 shares outstanding Additional paid-in capital Accumulated deficit (16,225,205 ) ) Accumulated other comprehensive loss (1,511,861 ) ) Total Cavico Corp. stockholders' equity (deficit) (4,114,153 ) Non-controlling interest Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 3 CAVICO CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended September 30, NineMonthsEndedSeptember30, (Restated) Revenues: Civil construction $ Mining construction - - Commercial activities Total revenue Cost of Goods Sold: Civil construction Mining construction - - Commercial activities Total cost of goods sold Gross Profit OperatingExpenses: Selling expenses Bad debt expenses General & administrative expenses Total operating expenses Total income(loss) from operations ) Other income (expenses): Gain(loss) on disposal of assets ) Other income Income(loss) frominvestment in Cavico Mining - ) - Other-than-temporary impairment losses on investments ) Loss on foreign currency exchange ) Loss on sale of available-for-sale securities - ) - ) Gain on sale of shares interest in subsidiary - - Loss on investment atacquisition/disposal ) - ) - Interest income Interest expense ) Total otherexpense ) Loss before income taxes and minority interest ) Income taxes (expenses) benefit ) ) ) Net loss ) Net (income) loss attributable to noncontrolling interest ) Net loss attributable to Cavico Corp. $ ) $ ) $ ) $ ) Other comprehensive income: Unrealized gain oninvestments available for sale Foreign currency translation adjustment ) ) ) $ ) Comprehensive loss $
